  Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 1 of 10. PageID #: 36130



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                         MDL No. 2804
OPIATE LITIGATION
                                                    Case No. 17-md-2804
This document relates to:
                                                    Hon. Dan Aaron Polster
The County of Summit, Ohio, et al. v. Purdue
Pharma L.P., et al., Case No. 18-OP-45090

The County of Cuyahoga v. Purdue Pharma
L.P., Case No. 17-OP-45004

City of Cleveland v. AmerisourceBergen Drug
Corp., Case No. 18-OP-45132



    EMERGENCY MOTION TO ENJOIN THE MASSACHUSETTS ATTORNEY
  GENERAL’S OFFICE FROM VIOLATING THE MDL PROTECTIVE ORDER AND
                THIS COURT’S DECEMBER 20, 2018 ORDER

       Defendants Purdue Pharma L.P. and Purdue Pharma Inc. (“Purdue”) move this Court on

an emergency basis pursuant to paragraph 81 of this Court’s protective order entered on May 15,

2018 [Doc. #: 441] (the “MDL Protective Order”) and its inherent authority for an Order

enjoining the Massachusetts Attorney General’s Office from violating the terms of the MDL

Protective Order and this Court’s December 20, 2018 Order [Doc #: 1206]. This Court should

immediately consider this emergency motion because Purdue faces an imminent risk of

irreparable harm (potentially as early as today) if the Massachusetts Attorney General discloses

in a Massachusetts proceeding Purdue’s confidential information without allowing the ongoing

MDL review process to conclude.
  Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 2 of 10. PageID #: 36131



                               PRELIMINARY STATEMENT

       Once again, immediate intervention of this Court is required to prevent the irreparable

and prejudicial release of information derived from Purdue’s confidential MDL-produced

documents. As this Court is aware from Purdue’s December 19, 2018 Emergency Motion To

Enjoin [Doc #: 1204], the Office of the Massachusetts Attorney General (also referred to as “the

Commonwealth”) has obtained documents produced by Purdue in this proceeding and designated

as “Confidential” and “Highly Confidential” in exchange for its agreement to be bound by the

MDL Protective Order. Notwithstanding that agreement, the Commonwealth has crafted a

nearly 300 page Amended Complaint that extensively quotes and copies graphics from Purdue’s

confidential documents. Upon learning of the extent to which the Commonwealth’s Amended

Complaint disclosed the content of Purdue’s documents, Purdue filed an emergency motion with

this Court on December 19, 2018. The very next day, the Court conducted a hearing and issued

an order making very clear that “[b]ecause the Massachusetts Attorney General's Office received

many of the documents relied on in amending its complaint from the MDL, this Court’s

Protective Order governs the disclosure of that information.” December 20, 2018 Order [Doc #:

1206]. The Court went on to order that “The Massachusetts Attorney General’s Office may file

a redacted version of its amended complaint in its state court proceeding and may provide an

unredacted version to Judge Janet Sanders for her own review in camera.” Id .

       Since this Order was issued, Purdue has been engaging in a good-faith process to review

and assess the confidentiality designations challenged by the Commonwealth pursuant to the

MDL Protective Order. Both Purdue and the Commonwealth have made submissions to Special

Master Cathy Yanni who has this matter under active consideration. However, without waiting

for the MDL process to conclude, the Commonwealth is now planning to do exactly what this




                                                2
  Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 3 of 10. PageID #: 36132



Court told it was not permissible – file an unredacted Amended Complaint and make it available

to the public.

       Any violation of the Commonwealth’s obligations as a signatory to the MDL Protective

Order must not be countenanced. In order to prevent permanent harm to Purdue, the

Commonwealth should be required to either further amend its complaint to remove the

impermissible references to Purdue’s confidential documents or inform the Massachusetts Court

that compliance with its directive would cause it to violate an order of this Court and seek an

extension of the date to publicly file the Amended Complaint while the MDL process concludes.

                                  FACTUAL BACKGROUND

       The background regarding the Commonwealth’s receipt and use of Purdue’s confidential

documents was set forth in Purdue’s December 19, 2018 Emergency Motion [Doc #: 1204] and

will not be repeated here. Since the time of that submission, Purdue has learned that Gillian

Feiner of the Massachusetts Attorney General’s Office received access to Purdue’s MDL

production in July 2018, although Purdue was not notified of her receipt of the production until

November 2018 (which is itself appears to be a violation of Paragraph 33(l) of the MDL

Protective Order requiring that notice of sharing be provided at the end of the month in with the

documents are shared).

       Following a telephonic hearing on Purdue’s Emergency Motion, the Court entered an

order on December 20, confirming that “this Court’s Protective Order governs the disclosure of

[MDL produced] information.” Purdue and the Commonwealth then commenced the meet and

confer process set out in the MDL protective order. Purdue promptly voluntarily released the

redactions for over 500 of the approximately 700 paragraphs that were redacted in the Amended

Complaint. Purdue then communicated with the Commonwealth explaining its justification for




                                                 3
  Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 4 of 10. PageID #: 36133



confidentiality designations of the remaining MDL produced documents. The Commonwealth

declined to meet and confer and instead responded that it planned to challenge every single one

of those designations. In compliance with the MDL Protective Order, the parties then engaged

with MDL Special Master Cathy Yanni to work toward a resolution. On January 14, 2019, the

Commonwealth submitted a letter in support of its confidentiality challenges and Purdue

responded on January 22, 2019. The Commonwealth submitted a reply on January 29, 2019.

The process being presided over by Special Master Cathy Yanni remains pending and, as of this

time, no resolution has been reached regarding any of the disputed confidentiality designations.

       In the meanwhile, proceedings have continued in the Massachusetts Attorney General’s

state court action, Commonwealth of Massachusetts v. Purdue, et als, in Superior Court in the

County of Suffolk, C.A. No. 1884-cv-01808 (BLS2) (the “Mass. Action”), brought against

Purdue and certain individual current and former officers and directors of Purdue. The judge

presiding over that matter, Judge Sanders, held a hearing on December 13, 2018 to consider the

parties joint motion to impound. At the conclusion of that hearing, Judge Sanders ordered the

parties to meet and confer on the proposed redactions and set another hearing for December 21.

Prior to the December 21 hearing, Purdue and certain of the individual defendants filed motions

to impound the Amended Complaint. Purdue sought to defer the decision on the motion to

impound until the conclusion of the ongoing MDL process. Purdue also argued that

impoundment was necessary because the documents cited by the Commonwealth consisted of

confidential proprietary business communications, such as board communications. During the

December 21 hearing, Judge Sanders agreed that, in the first instance, the confidentiality of

documents produced in the MDL should be decided by this Court recognizing that “ So the -- the

first issue that needs to – or one of -- one of the issues that needs to be resolved is whether the




                                                  4
    Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 5 of 10. PageID #: 36134



material in your amended complaint in any way runs afoul of the MDL order.” See December

21, 2018 Transcript in the Mass. Action attached as Exh. A at 16:5-8. She set a further hearing

for January 25, informing the parties that she would “put it on for a 30 day status date, see

whether these documents are appropriately designated confidential under the MDL order.” Id. at

20:16-19. While Purdue and the Commonwealth were engaged in the MDL process, a “Media

Consortium” (later joined by a family support group Learn to Cope) filed an “Emergency

Motion” to lift the impoundment of the Commonwealth’s Amended Complaint, citing an urgent

public need for such information. The Commonwealth also filed a pre-hearing memorandum.

Unlike the Media Consortium’s motion, the Commonwealth’s filing acknowledged the pending

MDL proceedings and asked that the Court order Purdue to file briefing on the impoundment

issue and re-produce as part of the Massachusetts litigation all the documents cited by the

Commonwealth in the Amended Complaint in March—presumably long after the MDL process

would have concluded. It was only at the January 25 hearing that the Commonwealth abruptly

changed its position and began to advocate for an immediate termination of impoundment,

despite its participation in the MDL court’s ongoing efforts and its obligations as a signatory to

the MDL Protective Order. Purdue continued to maintain that the ongoing MDL process should

be allowed to conclude. Purdue also asked that the January 25 hearing be adjourned until such

time.

        At the January 25 hearing,1 in response to the Commonwealth’s request, Purdue was

ordered to produce to the Commonwealth by February 1 the nearly 600 documents that the

Commonwealth cited in the Amended Complaint. On January 28, 2019, Judge Sanders issued




1
  A transcript of the January 25 hearing is not yet available. It will be provided promptly upon
receipt.


                                                 5
  Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 6 of 10. PageID #: 36135



her formal ruling granting the Media Consortium’s motion to terminate impoundment and

ordering that an unredacted copy of the Amended Complaint be filed with this Court and be

made available to the public no later than noon on February 1, 2019, and denying Purdue’s

motion for a stay. (See Judge Sanders January 28 Order annexed hereto as Exh. B).

       The January 28 Order recognizes the pendency of the MDL process and the

Commonwealth’s agreement to be bound by the MDL Protective Order but nevertheless found

that the “delay” occasioned by the MDL process “is simply not acceptable” and concludes that

“More important, any ruling that the discovery master makes would not change this Court's

analysis, much less its ultimate conclusion.” Id. at 6. According, Judge Sanders “ORDERED

that an unredacted copy of the Amended Complaint be filed with this Court and be made

available to the public no later than noon on February 1, 2019.” Id. at 10.

       The Commonwealth has informed Purdue that it will not file the unredacted Amended

Complaint before today, January 30, when Purdue expects to file an appeal and request for a stay

of the January 28 Order, but has not otherwise indicated that it does not intend to file the

unreacted complaint by noon on February 1. Nor has the Commonwealth sought relief or

clarification of any order of this Court to better understand its obligations as a signatory to the

MDL Protective Order. Purdue intends to file later today an appeal of the January 28 Order to

the Commonwealth Of Massachusetts Appeals Court and will also seek a stay of the Order.

       In light of this, Purdue has no choice but to seek immediate intervention of this Court to

prevent what it believes is a clear violation of the MDL Protective Order that will cause it

irreparable harm. Expedited consideration by this Court is critical given the February 1, 2019

deadline to release into the public domain the Commonwealth’s fully redacted Amended

Complaint.




                                                  6
  Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 7 of 10. PageID #: 36136



                                         ARGUMENT

                  THE COURT SHOULD IMMEDIATELY ENJOIN
                  THE MASSACHUSETTS ATTORNEY GENERAL
               FROM VIOLATING THE MDL PROTECTIVE ORDER AND
                      THE COURT’S DECEMBER 20 ORDER

       The MDL Protective Order permits the sharing of information with “Counsel for

claimants in litigation pending outside this Litigation and arising from one or more Defendants’

manufacture, marketing, sale, or distribution of opioid products.” MDL Protective Order at ¶

33(l). Assistant Attorney General Gillian Feiner was able to obtain access to Purdue’s complete

MDL production though the discovery sharing process provided for in the MDL Protective Order

in exchange for her agreement to be bound by the terms of the MDL Protective Order. In July

2018, Ms. Feiner took advantage of that offer and obtained access to Purdue’s 30 million page

MDL production. Unbeknownst to Purdue until it received notice of the discovery sharing in

November 2018, Ms. Feiner and her colleagues then accessed and used those documents to

prepare a nearly 300 page Amended Complaint against Purdue and the individual defendants.

The Commonwealth’s use of the documents (which includes extensive quotations and insertion

of graphics from Purdue’s documents) goes far beyond the content of a typical pleading and

discloses confidential information for no legitimate purpose. The Commonwealth, in reliance on

the Massachusetts court’s January 28 Order, and with no apparent regard for this Court’s prior

orders, now intends to imminently publicly file an amended complaint that discloses this

information.

       Such a filing is in direction contravention of the MDL Protective order and the Court’s

December 20 Order. Whatever the Massachusetts court may permit or require with regard to the

public disclosure of the Commonwealth’s Amended Complaint, the fact remains that Ms. Feiner,

as a signatory to the MDL Protective Order, has continuing obligations to abide by the orders of



                                                7
  Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 8 of 10. PageID #: 36137



this Court to which she personally agree to be bound and the current situation is entirely of her

own creation. Ms. Feiner could have honored those obligations by not sharing her access to the

MDL produced documents with her colleagues and not disclosing the content of the documents

in a pleading that had any reasonable chance of being subject to a request for public filing. Ms.

Feiner could have surely honored her obligations by not actively courting the press and seeking

to generate public interest in the redacted portions of the Amended Complaint. Or, she could

have sought guidance from this Court or Purdue’s consent before making the decision to

extensively quote from MDL documents in an Amended Complaint.

       Furthermore, as this Court made clear during the December 20, 2018 telephonic hearing

and in its subsequent December 20 Order, the Commonwealth as a signatory to the MDL

Protective Order is simply not permitted to file an unredacted complaint that discloses Purdue’s

confidential information until the MDL Court has issued its determinations with respect to

confidentiality. The Court’s December 20 Order provides that “The Massachusetts Attorney

General's Office may file a redacted version of its amended complaint in its state court

proceeding and may provide an unredacted version to Judge Janet Sanders for her own review in

camera.” December 20 Order at p. 2.

       Ms. Feiner can fulfill her obligations to both this Court and the Massachusetts court by

causing the Commonwealth to file an unredacted Amended Complaint that does not include

confidential information obtained pursuant to the MDL Protective Order. In the event that the

confidentiality challenges currently pending before this Court are decided in its favor, the

Commonwealth would be free to later amend its complaint to add additional allegations.

Alternatively Ms. Feiner can be required to, along with Purdue, seek a joint extension from the

Massachusetts court, pending a decision by this Court on the confidentiality challenges.




                                                 8
  Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 9 of 10. PageID #: 36138



       This Court unquestionably possesses the inherent authority to enforce its own

orders. See, e.g., Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 379–80 (1994)

(court has ancillary power to vindicate its authority and effectuate its decrees); Chambers v.

NASCO, Inc., 501 U.S. 32, 43 (1991) (“Courts of justice are universally acknowledged to be

vested, by their very creation, with power to impose . . . submission to their lawful mandates”).

Furthermore, when a party in a lawsuit in one jurisdiction engages in discovery covered by a

protective order issued by another court, the court that issued the protective order retains

jurisdiction to decide a motion involving that protective order. Dushkin Publ’g Grp., Inc. v.

Kinko’s Serv. Corp., 136 F.R.D. 334, 336 (D.D.C. 1991). This Court thus retains the power to

enforce the Protective Order it issued. Public Cit. v. Liggett Grp., 858 F.2d 775, 780-82 (1st Cir.

1998); cf. Yates v. Applied Performance Techs., Inc., 205 F.R.D. 497, 500–01 (S.D. Ohio 2002)

(a protective order issuing court retains jurisdiction and authority to modify or revoke it).

       There is no reason for this Court to deviate from the practice of safeguarding protected

information here. Indeed, to allow the Commonwealth to completely disregard the MDL

Protective Order in this way would render the MDL Protective Order a nullity, and could result

in the release of millions of Purdue’s confidential documents into the public domain without any

protection. Accordingly, Purdue respectfully requests that the Massachusetts Attorney General

be required to abide by the MDL Protective Order and the December 20 Order and be enjoined

from filing a public complaint disclosing the contents of documents the parties have in good faith

agreed to keep confidential until the ongoing procedure applicable to challenges to

confidentiality designations of MDL documents has concluded.




                                                  9
 Case: 1:17-md-02804-DAP Doc #: 1313 Filed: 01/30/19 10 of 10. PageID #: 36139



                                       CONCLUSION

       For the foregoing reasons, Purdue asks this Court to issue an immediate order enjoining

the Massachusetts Attorney General’s office from violating the terms of the MDL Protective

Order and the December 20 Order and ordering that it may not disclose confidential information

from documents obtained via the MDL without further Order of this Court.



Dated: January 30, 2019

                                            /s/ Mark S. Cheffo
                                            Sheila L. Birnbaum
                                            Mark S. Cheffo
                                            Hayden A. Coleman
                                            DECHERT
                                            Three Bryant Park
                                            1095 Avenue of the Americas
                                            New York, NY
                                            Telephone: (212) 698-3500
                                            Fax: (212) 698-3599
                                            sheila.birnbaum@dechert.com
                                            mark.cheffo@dechert.com
                                            hayden.colemen@dechert.com

                                            Counsel for Defendants Purdue Pharma L.P. and
                                            Purdue Pharma Inc.




                                              10
